The opinion of the court was delivered, May 5th 1870, by
Sharswood, J.
The important question which has been agitated, whether the enactment of a uniform law on the subject of bankruptcy by the Congress of the United States ipso facto suspends the operation of the insolvent laws of the different states, does not arise in this case. A voluntary assignment, by a debtor in failing circumstances, to a trustee, for the benefit of creditors, does not depend for its validity upon any statute, and the Acts of Assembly which have been passed to regulate it, which require it to be recorded, which compel the assignee to file an inventory and appraisement, and to give security, and which provide for the settlement of his accounts and the distribution of the assets, are no parts of the insolvent laws. The effect of such assignment is not to discharge the assignor from his debts, or to relieve him from liability to imprisonment, except incidentally under the act providing for the abolishment of imprisonment for debt. Where no preference is given — and none can he effectually given under our Act of April 17th 1843, Pamph. L. 273, except for the payment of wages of labor — such assignments secure the equal distribution of all the property of a debtor pro rata among his creditors, and are not contrary to the spirit of the Bankrupt Act. To hold them to be void in a contest with execution-creditors, would be to give preferences, instead of preventing them. The answers of the learned judge below to the defendants’ points were therefore correct.
The remaining assignments of error complain of the rejection of five several offers of evidence by the defendants, all of which, however, depend upon the same principle. It was proposed to prove that in pursuance of an understanding or promise before the assignment, the assignor had, after its date, fraudulently executed and antedated an agreement to deliver to one of his creditors certain articles of property, which had passed under the assignment, and had actually delivered them as a preference or security for his indebtedness. It was not offered to show that the assignee was any party to this fraud, and surely no acts of the assignor, after the assignment, can invalidate it, or afford any evidence from which fraud in fact can be legitimately inferred. When a conveyance is not fraudulent at the time of the making of it, it shall never be said to be fraudulent for any matter ex post facto, Shepp. Touchst. 67. The agreement and delivery proposed to be proved, were clearly of no avail to accomplish the object alleged to have been intended. These offers, therefore, were rightfully rejected.
Judgment affirmed.